Name: Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities
 Type: Regulation
 Subject Matter: international affairs;  Europe
 Date Published: nan

 30 . 6 . 87 Official Journal of the European Communities No L 172 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1820 / 87 of 25 June 1987 concerning the application of Decision No 2 / 87 of the ACP EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Whereas the ACP EEC Council ofMinisters decided , by its Decision No 2 / 87 and pursuant to Article 284 ( 3 ) of the Third ACP EEC Convention , that the Protocol to that Convention , consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities should be implemented in advance ; Whereas it is necessary to adopt measures to bring this Decision into effect , Article 1 Decision No 2 / 87 of the ACP EEC Council of Ministers of 26 June 1987 on the advance implementation of the Protocol to the Third ACP EEC Convention , consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities shall apply in the Community with effect from 1 July 1987 until such time as the said Protocol enters into force . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 25 June 1987 . For the Council The President H. DE CROO ( J ) Opinion delivered on 19 June 1987 ( not yet published in the Official Journal ).